DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 08/24/2020 are being examined. Claims 1-19 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: para [0003] line 3-4 recites “an autonomous driving control system having one or processors”, which appears to be a typographical error where the specification should read “one or more processors”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “an autonomous driving control system having one or processors”, which is improper, examiner will interpret this limitation as “an autonomous driving control system having one or more processors”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 20210243913 A1) henceforth referred to as Zheng and further in view of Friedel et al (US 20200255054 A1)) henceforth referred to as Friedel.

Regarding Claim 1 Zheng teaches A vehicle comprising (para [0021] line 1-2 : “An autonomous vehicle is configured to operate on a road without much intervention from a human driver.”): 
a steering system having one or more processors configured to control the orientation of one or more wheels of the vehicle based on control commands (para [0021] line 2-13 : “An autonomous vehicle can include a computer located in the vehicle that can operate the vehicle in an autonomous mode by controlling various system of the vehicle. For example, the computer can perform image processing on images obtained from cameras on the vehicle to determine the location of objects that surround the vehicle. Based on the image processing, the computer can safely operate the vehicle by controlling a steering angle of the steering system, a throttle amount to control the speed of the vehicle, a transmission gear, and/or a braking amount to control the extent to which the brakes are engaged.”); and 
an autonomous driving control system having one or processors (para [0021] line 2-5 : “An autonomous vehicle can include a computer located in the vehicle that can operate the vehicle in an autonomous mode by controlling various system of the vehicle.) configured to: 
              control the vehicle in an autonomous driving mode by generating the control commands (para [0021] line 8-13 : “Based on the image processing, the computer can safely operate the vehicle by controlling a steering angle of the steering system, a throttle amount to control the speed of the vehicle, a transmission gear, and/or a braking amount to control the extent to which the brakes are engaged.”, it would be required that the computer generate control commands to control the autonomous driving), and 
              send the control commands to the steering system (It would be required for the computer to control the autonomous driving steering system that the computer sends the control commands to the steering system), and
the one or more processors of the autonomous driving control system are further configured to thermally derate the steering system based on second temperature information for the steering system when the vehicle is operating in the autonomous driving mode (para [0022] line 1-13 : “To safely operate the vehicle in an autonomous mode, several sensors are distributed around the vehicle so that the sensors are coupled to different places on the vehicle. Sensors located at different places on the vehicle enable a computer located in the vehicle to obtain sensor data that describes different regions (e.g., front, rear, side) of an environment in which the vehicle is being driven. This patent document describes exemplary techniques to manage the temperature of electrical devices (e.g., sensors, power supply boxes, Ethernet switch(es)) located on or in a vehicle so that these electrical devices can operate within a safe temperature range and can thereby facilitate safe autonomous vehicle operations.”, para [0026] line 1-8 : “FIG. 2A shows an exemplary block diagram of a temperature sensor unit for a temperature management system. A temperature sensor unit 200 may include a temperature sensor 205 and a microcontroller 210. Temperature sensor units 200 may be located on or in several critical autonomous driving related critical electrical devices (herein referred to as “critical electrical devices”) located in the autonomous vehicle 105.”, para [0051] line 1-12 : “In some embodiments, the temperature control module can de-rate operations of the in-vehicle control computer or other critical electrical device(s) if the temperature control module can, based on the rate at which the temperature of the critical electrical device is increasing, calculates that the critical electrical device may reach its previously known highest operating temperature within a pre-determined time window (e.g., within the next 10 minutes). A de-rated operation can include the temperature control module sending a command to the in-vehicle control computer to disable parallel or redundant processing performed by the in-vehicle control computer.”, the temperature control module would be required to use the temperature sensor to calculate the rate at which the temperature of the critical device increases). However, Zheng does not explicitly teach wherein the one or more processors of the steering system are further configured to thermally derate the steering system based on first temperature information for the steering system when the vehicle is operating in a manual drive mode.

However, in the same field of endeavor (overheating protection of steering systems) Friedel teaches a system wherein the one or more processors of the steering system are further configured to thermally derate the steering system based on first temperature information for the steering system when the vehicle is operating in a manual drive mode (para [0036] line 1-13 : “FIG. 1 illustrates an exemplary steering system 32 in a perspective view. In the present case, the steering system 32 is embodied as an electrically-assisted steering system and accordingly comprises an electric power assisting arrangement. Moreover, the steering system 32 is provided for a use in a vehicle (not illustrated), in particular a motor vehicle. In an installed state, the steering system 32 comprises an operative connection to vehicle wheels 34 of the vehicle and is provided so as to influence a direction of travel of the vehicle. Alternatively or in addition, it is however also conceivable to embody a steering system having an electric superimposed steering system and/or external power steering system.”, para [0038] line 1-6 : “Furthermore, the steering apparatus comprises a steering unit 42 that in the present case is in particular embodied as a steering wheel, said steering unit being used so as to apply a manual steering torque and in particular so as to manually control the direction of travel of the vehicle, in particular by a driver.”, para [0040] line 1-7 : “Furthermore, the steering apparatus comprises a support unit 46 for producing and/or providing steering assistance, said support unit in particular being embodied electrically. The support unit 46 is provided for the purpose of introducing a supporting torque into the steering gear 36 and supporting the manual steering torque that is in particular provided by the driver.”, para [0041] line 1-3 : “For this purpose, the support unit 46 comprises an electric motor 10 that in the present case in particular is embodied as a permanently-excited synchronous motor.”, para [0043] line 1-9 : “Furthermore, the steering apparatus comprises a control device 30. The control device 30 comprises an operative connection to the angle sensor 48 and to the support unit 46. The control device 30 is provided for the purpose of receiving the angle signal from the angle sensor 48. Moreover, the control device 30 is provided so as to control the electric motor 10 and consequently in particular so as to set the supporting torque, in particular in dependence upon the angle signal.”, para [0044] line 1-9 : “For this purpose, the control device 30 comprises a computing unit 28. The computing unit 28 comprises at least one processor (not illustrated), by way of example in the form of a microprocessor, and at least one storage device (not illustrated). Moreover, the computing unit 28 comprises at least one operating program having at least one calculating routine, at least one open-loop control routine and at least one closed-loop control routine, said operating program being stored in the storage device.”, para [0050] line 1-18 : “In specific driving situations, such as by way of example when parking, it is advantageous if the prespecified electric motor 10 is operated at least in the basic setting range 12 at least temporarily using an increased torque that is between the nominal torque 14 and the maximum torque 16. In this case, in particular a maximum output power of the electric motor 10 remains unchanged when the electric motor 10 is operated using a torque that is increased in comparison to the nominal torque 14. The operation using the increased torque may however lead to problems owing to an increased temperature load of the electric motor 10 and/or further components of the steering apparatus, in particular the control circuit 24. In particular, in states in which the motor shaft of the electric motor 10 does not rotate or rotates particularly slowly, such as by way of example when steering against a curb, this may lead to damage in particular to the electric motor 10 and/or the control circuit 24 owing to an increased temperature load.”, para [0051] line 1-12 : “For this reason, it is proposed that in at least one operating state in which the electric motor 10 is operated in particular using an increased torque between the nominal torque 14 and the maximum torque 16, in dependence upon at least one temperature parameter of the electric motor 10 the limit torque 18 of the electric motor 10 is at least temporarily and in particular actively limited to a torque 20 that is reduced in comparison to the maximum torque 16 and namely in particular is limited to the nominal torque 14. In the present case, the computing unit 28 is provided so as to limit the limit torque 18 in dependence upon the temperature parameter.”, para [0052] line 1-17 : “The temperature parameter may be correlated with a temperature of the electric motor 10, with a temperature of the control circuit 24, in particular of a circuit breaker 52, 54, with a movement of the motor shaft of the electric motor 10, with a rotor position of the electric motor 10, with a prevailing rotational speed of the electric motor 10, with a phase current of the electric motor 10 and/or a period of time in which the electric motor 10 is operated using a torque that is increased in comparison to the nominal torque 14 and said temperature parameter may be ascertained by way of example by means of a sensor system of the control device and/or the sensor unit and/or may be calculated using control signals and/or a temperature model. The limit torque 18 may consequently be limited to the reduced torque 20 by way of example in dependence upon sensor values of the sensor system and/or the sensor unit or may be limited in a time-controlled manner.”.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the autonomous vehicle of Zheng with the steering apparatus of Friedel to “to provide a steering apparatus having improved characteristics with regard to a flexibility”(Friedel para [0006] line 3-4).

Regarding claim 12 Zheng teaches a method of operating a vehicle having a manual driving mode and an autonomous driving mode (para [0021] line 1-2 : “An autonomous vehicle is configured to operate on a road without much intervention from a human driver.”), the method comprising: 
controlling, by one or more processors of an autonomous driving control system, the vehicle in the autonomous driving mode by generating control commands and sending the control commands to a steering system having one or more processors (para [0021] line 2-13 : “An autonomous vehicle can include a computer located in the vehicle that can operate the vehicle in an autonomous mode by controlling various system of the vehicle. For example, the computer can perform image processing on images obtained from cameras on the vehicle to determine the location of objects that surround the vehicle. Based on the image processing, the computer can safely operate the vehicle by controlling a steering angle of the steering system, a throttle amount to control the speed of the vehicle, a transmission gear, and/or a braking amount to control the extent to which the brakes are engaged.” , it would be required that the computer generate control commands to control the autonomous driving and then to send the generated control commands to the steering system); 
using the steering system to control the orientation of the one or more wheels based on control commands para [0021] line 2-13 : “An autonomous vehicle can include a computer located in the vehicle that can operate the vehicle in an autonomous mode by controlling various system of the vehicle. For example, the computer can perform image processing on images obtained from cameras on the vehicle to determine the location of objects that surround the vehicle. Based on the image processing, the computer can safely operate the vehicle by controlling a steering angle of the steering system, a throttle amount to control the speed of the vehicle, a transmission gear, and/or a braking amount to control the extent to which the brakes are engaged.”; and 
using, by the one or more processors of the autonomous driving control system, second temperature information for the steering system to thermally derate the steering system when the vehicle is operating in the autonomous driving mode (para [0022] line 1-13 : “To safely operate the vehicle in an autonomous mode, several sensors are distributed around the vehicle so that the sensors are coupled to different places on the vehicle. Sensors located at different places on the vehicle enable a computer located in the vehicle to obtain sensor data that describes different regions (e.g., front, rear, side) of an environment in which the vehicle is being driven. This patent document describes exemplary techniques to manage the temperature of electrical devices (e.g., sensors, power supply boxes, Ethernet switch(es)) located on or in a vehicle so that these electrical devices can operate within a safe temperature range and can thereby facilitate safe autonomous vehicle operations.”, para [0026] line 1-8 : “FIG. 2A shows an exemplary block diagram of a temperature sensor unit for a temperature management system. A temperature sensor unit 200 may include a temperature sensor 205 and a microcontroller 210. Temperature sensor units 200 may be located on or in several critical autonomous driving related critical electrical devices (herein referred to as “critical electrical devices”) located in the autonomous vehicle 105.”, para [0051] line 1-12 : “In some embodiments, the temperature control module can de-rate operations of the in-vehicle control computer or other critical electrical device(s) if the temperature control module can, based on the rate at which the temperature of the critical electrical device is increasing, calculates that the critical electrical device may reach its previously known highest operating temperature within a pre-determined time window (e.g., within the next 10 minutes). A de-rated operation can include the temperature control module sending a command to the in-vehicle control computer to disable parallel or redundant processing performed by the in-vehicle control computer.”, the temperature control module would be required to use the temperature sensor to calculate the rate at which the temperature of the critical device increases). However, Zheng does not explicitly teach using, by the one or more processors of the steering system, first temperature information for the steering system to thermally derate the steering system when the vehicle is operating in the manual drive mode;

However, in the same field of endeavor (overheating protection of steering systems), Friedel teaches a system using, by the one or more processors of the steering system, first temperature information for the steering system to thermally derate the steering system when the vehicle is operating in the manual drive mode (para [0036] line 1-13 : “FIG. 1 illustrates an exemplary steering system 32 in a perspective view. In the present case, the steering system 32 is embodied as an electrically-assisted steering system and accordingly comprises an electric power assisting arrangement. Moreover, the steering system 32 is provided for a use in a vehicle (not illustrated), in particular a motor vehicle. In an installed state, the steering system 32 comprises an operative connection to vehicle wheels 34 of the vehicle and is provided so as to influence a direction of travel of the vehicle. Alternatively or in addition, it is however also conceivable to embody a steering system having an electric superimposed steering system and/or external power steering system.”, para [0038] line 1-6 : “Furthermore, the steering apparatus comprises a steering unit 42 that in the present case is in particular embodied as a steering wheel, said steering unit being used so as to apply a manual steering torque and in particular so as to manually control the direction of travel of the vehicle, in particular by a driver.”, para [0040] line 1-7 : “Furthermore, the steering apparatus comprises a support unit 46 for producing and/or providing steering assistance, said support unit in particular being embodied electrically. The support unit 46 is provided for the purpose of introducing a supporting torque into the steering gear 36 and supporting the manual steering torque that is in particular provided by the driver.”, para [0041] line 1-3 : “For this purpose, the support unit 46 comprises an electric motor 10 that in the present case in particular is embodied as a permanently-excited synchronous motor.”, para [0043] line 1-9 : “Furthermore, the steering apparatus comprises a control device 30. The control device 30 comprises an operative connection to the angle sensor 48 and to the support unit 46. The control device 30 is provided for the purpose of receiving the angle signal from the angle sensor 48. Moreover, the control device 30 is provided so as to control the electric motor 10 and consequently in particular so as to set the supporting torque, in particular in dependence upon the angle signal.”, para [0044] line 1-9 : “For this purpose, the control device 30 comprises a computing unit 28. The computing unit 28 comprises at least one processor (not illustrated), by way of example in the form of a microprocessor, and at least one storage device (not illustrated). Moreover, the computing unit 28 comprises at least one operating program having at least one calculating routine, at least one open-loop control routine and at least one closed-loop control routine, said operating program being stored in the storage device.”, para [0050] line 1-18 : “In specific driving situations, such as by way of example when parking, it is advantageous if the prespecified electric motor 10 is operated at least in the basic setting range 12 at least temporarily using an increased torque that is between the nominal torque 14 and the maximum torque 16. In this case, in particular a maximum output power of the electric motor 10 remains unchanged when the electric motor 10 is operated using a torque that is increased in comparison to the nominal torque 14. The operation using the increased torque may however lead to problems owing to an increased temperature load of the electric motor 10 and/or further components of the steering apparatus, in particular the control circuit 24. In particular, in states in which the motor shaft of the electric motor 10 does not rotate or rotates particularly slowly, such as by way of example when steering against a curb, this may lead to damage in particular to the electric motor 10 and/or the control circuit 24 owing to an increased temperature load.”, para [0051] line 1-12 : “For this reason, it is proposed that in at least one operating state in which the electric motor 10 is operated in particular using an increased torque between the nominal torque 14 and the maximum torque 16, in dependence upon at least one temperature parameter of the electric motor 10 the limit torque 18 of the electric motor 10 is at least temporarily and in particular actively limited to a torque 20 that is reduced in comparison to the maximum torque 16 and namely in particular is limited to the nominal torque 14. In the present case, the computing unit 28 is provided so as to limit the limit torque 18 in dependence upon the temperature parameter.”, para [0052] line 1-17 : “The temperature parameter may be correlated with a temperature of the electric motor 10, with a temperature of the control circuit 24, in particular of a circuit breaker 52, 54, with a movement of the motor shaft of the electric motor 10, with a rotor position of the electric motor 10, with a prevailing rotational speed of the electric motor 10, with a phase current of the electric motor 10 and/or a period of time in which the electric motor 10 is operated using a torque that is increased in comparison to the nominal torque 14 and said temperature parameter may be ascertained by way of example by means of a sensor system of the control device and/or the sensor unit and/or may be calculated using control signals and/or a temperature model. The limit torque 18 may consequently be limited to the reduced torque 20 by way of example in dependence upon sensor values of the sensor system and/or the sensor unit or may be limited in a time-controlled manner.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the autonomous vehicle of Zheng with the steering apparatus of Friedel to “to provide a steering apparatus having improved characteristics with regard to a flexibility”(Friedel para [0006] line 3-4).

Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Friedel and further in view of Howing et al (US 20180001927 A1) henceforth referred to as Howing.

Regarding claim 2, the combination of Zheng and Friedel teaches the vehicle of claim 1, however the combination does not explicitly teach wherein the one or more processors of the autonomous driving control system are further configured to, when operating in the autonomous driving mode, limit thermal derating in order to enable a type of maneuver that the vehicle needs to perform to avoid an object.

However, in the same field of endeavor (control of steering systems) Howing teaches a system configured to when operating in the autonomous driving mode, increase available steering torque in order to enable a type of maneuver that the vehicle needs to perform to avoid an object (para [0009] line 4-9 : “The need is due to the ongoing development towards more advanced versions of Pilot Assist with enough torque to handle most highway curves and new functions such as Emergency Lane Keeping Aid (eLKA) which will act to prevent collisions by actively steering away from the threats.”, para [0045] line 1-4 : “Autonomous Steering Systems, such as lane keeping aid systems may, as illustrated in FIG. 1, provide temporary steering guidance to help a road vehicle 1 driver maintain the road vehicle 1 in a desired lane.”, para [0046] line 6-19 : “When being on an inner side of the lane 3 in a curve 2, as in position A of FIG. 1, the lane keeping aid system will assist to steer the vehicle 1 towards the center of the lane 3, i.e., against the lane curvature, in FIG. 1 illustrated by applying a torque, see arrow 4, to the steering wheel 5 and conversely, when being on an outer side of the lane 3 in a curve 2, as in position B of FIG. 1, the lane keeping aid system will assist to steer the vehicle 1 towards the center of the lane 3, i.e., with the lane curvature, in FIG. 1 illustrated by applying a torque, see arrow 6, to the steering wheel 5. This additional torque applied by the lane keeping aid system is called overlay torque, hereafter designated τ.sub.A. The overlay torque τ.sub.A is added to the normal electric steering assistance torque based on an overlay torque request τ.sub.R.”, para [0063] line 1-16 : “Firstly, in order to limit the pinion angle acceleration {umlaut over (δ)}.sub.w we propose that the overlay torque τ.sub.A should be limited to be in an interval symmetric around the modeled wheel self-aligning torque ƒ.sub.R. The allowed torque interval is called the safe set, see FIG. 3 for an example of a safe set for hands-off driving at 61 km/h. The safe set area, bordered by the thinner lines, is the allowed state space which is symmetric around the wheel self-aligning torque ƒ.sub.R for overlay torques τ.sub.A in the interval ±1 Nm, which self-aligning torque curve is showed with a slightly thicker line. The rings are measurements from an eLKA intervention. As evident from FIG. 3, as safe set as shown here makes it possible to allow overlay torques T.sub.A exceeding 0.5 Nm and approaching 1 Nm, i.e., allowing high overlay torque τ.sub.A without increasing the risk for unwanted lane departures enabling improved versions of Pilot Assist and eLKA.”, As Howing teaches increasing available torque to a steering system to permit maneuvers to steer away from threats (i.e. avoid objects) and the combination of Zheng and Friedel teaches imposing limitations on the steering system in order to thermally derate the steering system, the combination of Howing using increased torque (which would increase the temperature of steering system components) and Zheng and Friedel teaches wherein the one or more processors of the autonomous driving control system are further continued to, when operating in the autonomous driving mode, limit thermal derating in order to enable a type of maneuver that the vehicle needs to perform to avoid an object. ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zheng and Friedel with the system of Howing to “to provide an improved method for sage limiting of torque overlay intervention in a power assisted steering system of a road vehicle having an autonomous steering function to selectively apply a steering wheel overlay torque to a normal steering assistance torque”(Howing para [0013] line 1-6).

Regarding claim 3, the combination of Zheng, Friedel, and Howing teaches the vehicle of claim 2, further Howing teaches wherein the type of maneuver includes a steering maneuver to avoid an object (para [0009] line 4-9 : “The need is due to the ongoing development towards more advanced versions of Pilot Assist with enough torque to handle most highway curves and new functions such as Emergency Lane Keeping Aid (eLKA) which will act to prevent collisions by actively steering away from the threats.”).

Regarding claim 14, it recites a method with limitations substantially the same as claim 3 above and therefore is rejected for the same reason.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng, Friedel, and Howing and further in view of Greenfield et al (US 20190079513 A1) henceforth referred to as Greenfield.

Regarding claim 4, the combination of Zheng, Friedel, and Howing teaches the vehicle of claim 2, however the combination does not explicitly teach wherein the type of maneuver includes pulling the vehicle over in response to a fault with the autonomous driving control system.

However, in the same field of endeavor (safe control of autonomous vehicles), Greenfield teaches wherein the type of maneuver includes pulling the vehicle over in response to a fault with the autonomous driving control system (para [0047] line 1-17 : “In some implementations, the vehicle control system can detect a fault associated with the autonomous driving system (e.g., a fault associated with receiving data representing a motion plan from the autonomous driving system). For example, the vehicle control system can receive one or more diagnostic signal(s) from the autonomous driving system indicative of the fault (e.g., external reported fault), and/or the vehicle control system can detect the fault based on one or more signals or data received from the autonomous driving system (e.g., plausibility fault, communication fault, calibration or ready status fault, etc.). In response, the vehicle control system can retrieve the latest locally stored safe-stop trajectory received from the autonomous driving system, and control the first control lane to track the local safe-stop trajectory. In this way, the vehicle control system can adjust a motion of the autonomous vehicle to come to a safe stop.”, As the combination of Zheng, Friedel, and Howing teaches limiting of thermal derating to perform an vehicle maneuver, Greenfield teaching a maneuver of pulling a vehicle over in response to a fault with the autonomous driving control system in combination with the teachings of Zheng, Friedel, and Howing teaches limiting thermal derating of a steering system to perform the maneuver of pulling the vehicle over in response to a fault with the autonomous driving control system.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zheng, Friedel, and Howing with the system of Greenfield to increase the safety of the autonomous driving system in case of a fault with the autonomous driving system.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Friedel and further in view of Rajaie et al (US 20200376927 A1) henceforth referred to as Rajaie.

Regarding claim 6, the combination of Zheng and Friedel teaches the vehicle of claim 1, however, the combination does not explicitly teach wherein when the vehicle is operating in the autonomous driving mode, the one or more processors of the steering system are further configured to ignore temperature information generated by the steering system.

However, in the same field of endeavor (thermal management of vehicle systems) Rajaie teaches a system wherein when the vehicle is operating in the autonomous driving mode, the one or more processors of the (para [0019] line 1-4 : “Embodiments of the present disclosure will be described in connection with a vehicle, and in some embodiments, an electric vehicle, rechargeable electric vehicle, and/or hybrid-electric vehicle and associated systems.”, para [0020] line 3-8: “The present disclosure utilizes any information related to a trip, such as route, terrain, traffic, weather, winds, estimated time of arrival, etc. and learned driver and vehicle behavior to develop an optimized control algorithm to efficiently manage and meet the thermal needs of the cabin, battery and powertrain components.”, para [0027] line 1-12 : “In accordance with one or more embodiments described herein, an algorithm may use all of the aforementioned trip information to make decisions in-order to meet the thermal management needs wisely and in a less expensive manner compared to conventional methods, adding to the attributes of improved range and improved battery state of health. Additional systems such as learning of driving patterns and vehicle behavior shall be developed to tweak the controls based on the learnings. Driving patterns may be identified to determine whether the driver is a heavy-footed or light-footed driver and the controls can be optimized accordingly.”,  the system of Rajaie teaching the use of information other than temperature information in order to thermally manage vehicle components combined with the combination of Zheng and Friedel which teaches thermally derating of steering components in an autonomous driving mode therefore teaches wherein when the vehicle is operating in the autonomous driving mode, the one or more processors of the steering system are further configured to ignore temperature information generated by the steering system.).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zheng and Friedel with the system of Rajaie “to ensure the components operate in their ideal temperature ranges” (Rajaie para [0004] line 14-15) .

Regarding claim 17, it recites a method with limitations substantially the same as claim 6 above and therefore is rejected for the same reason.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Friedel and further in view of Fujiyoshi et al (US 20160304124 A1) henceforth referred to as Fujiyoshi.

Regarding claim 8, the combination of Zheng and Friedel teaches the vehicle of claim 1,  however the combination does not explicitly teach wherein the one or more processors of the steering system are further configured to distinguish between the control commands and signals generated by manual operation of a steering input of the vehicle.

However, in the same field of endeavor (steering control of vehicles), Fujiyoshi teaches a system wherein the one or more processors of the steering system are further configured to distinguish between the control commands and signals generated by manual operation of a steering input of the vehicle (para [0017] line 3-7: “Referring now to FIG. 1, there is shown an example of a vehicle Ve to which the control system according to the preferred embodiment is applied. An operating mode of the vehicle Ve may be shifted between manual mode in which the vehicle Ve is operated manually by a driver and autonomous mode in which the vehicle Ve is operated autonomously.”, para [0023] line 1-5 : “In order to integrally control the prime mover 3, the transmission 4, the brake device 6 and the steering device 7, the vehicle Ve is further provided with a controller (referred to as “ECU” in FIG. 1) 8 as an electronic control unit composed mainly of a microcomputer.”, para [0033] line 1-3 : “The controller 9 includes a position recognizer, an external condition recognizer, a running condition recognizer, a travel plan creator, and a travel controller.”, para [0042] line 1-5 : “For example, the operating mode of the vehicle Ve is switched automatically from the autonomous mode to the manual mode when the driver operates an accelerator pedal, a brake pedal or a steering wheel during propulsion under the autonomous mode.”, para [0041] line 1-6 : “The travel controller is configured to operate the vehicle Ve autonomously in line with the travel plan created by the travel plan creator. To this end, specifically, the travel controller transmits command signals to the throttle actuator, the brake actuator, the steering actuator and so on in accordance with the travel plan.”, para [0043] line 1-5 : “Specifically, the autonomous mode can be selected from a full autonomous mode in which the vehicle is operated fully autonomously, and a partial autonomous mode in which only a predetermined operation device(s) is/are operated autonomously.”, Fig. 1, Fig. 1 shows ECU 8 (controller 8) and sensors 9 where it is determined by the examiner that controller 9 as cited in the prior art is in actuality controller 8 of the prior art according to other references of controller 8 and Fig. 1).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zheng and Friedel with the system of Fujiyoshi “to stabilize vehicle behavior when switching the operating mode from the autonomous mode to the manual mode” (Fujiyoshi para [0008] line 3-6).

Regarding claim 9, the combination of Zheng and Friedel teaches the vehicle of claim 1, FUJIYOSHI PARA [0025] wherein the one or more processors of the steering system are further configured to distinguish between the control commands and signals generated by manual operation of a steering input of the vehicle based on content of the control commands and the signals para [0017] line 3-7: “Referring now to FIG. 1, there is shown an example of a vehicle Ve to which the control system according to the preferred embodiment is applied. An operating mode of the vehicle Ve may be shifted between manual mode in which the vehicle Ve is operated manually by a driver and autonomous mode in which the vehicle Ve is operated autonomously.”, para [0023] line 1-5 : “In order to integrally control the prime mover 3, the transmission 4, the brake device 6 and the steering device 7, the vehicle Ve is further provided with a controller (referred to as “ECU” in FIG. 1) 8 as an electronic control unit composed mainly of a microcomputer.”, para [0025] line 1-7 : “The steering touch sensor is adapted to detect a fact that the driver grips the steering wheel. Specifically, the steering touch sensor transmits an OFF-signal if nobody touches the steering wheel, and an ON-signal if the driver grips the steering wheels with a predetermined pressure. The steering force sensor is adapted to detect a steering torque applied to the steering device 7.”, para [0033] line 1-3 : “The controller 9 includes a position recognizer, an external condition recognizer, a running condition recognizer, a travel plan creator, and a travel controller.”, para [0042] line 1-5 : “For example, the operating mode of the vehicle Ve is switched automatically from the autonomous mode to the manual mode when the driver operates an accelerator pedal, a brake pedal or a steering wheel during propulsion under the autonomous mode.”, para [0041] line 1-6 : “The travel controller is configured to operate the vehicle Ve autonomously in line with the travel plan created by the travel plan creator. To this end, specifically, the travel controller transmits command signals to the throttle actuator, the brake actuator, the steering actuator and so on in accordance with the travel plan.”, para [0043] line 1-5 : “Specifically, the autonomous mode can be selected from a full autonomous mode in which the vehicle is operated fully autonomously, and a partial autonomous mode in which only a predetermined operation device(s) is/are operated autonomously.”, Fig. 1, Fig. 1 shows ECU 8 (controller 8) and sensors 9 where it is determined by the examiner that controller 9 as cited in the prior art is in actuality controller 8 of the prior art according to other references of controller 8 and Fig. 1).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zheng and Friedel with the system of Fujiyoshi “to stabilize vehicle behavior when switching the operating mode from the autonomous mode to the manual mode” (Fujiyoshi para [0008] line X-X).

Regarding claim 10, the combination of Zheng and Friedel teaches the vehicle of claim 1, wherein the one or more processors of the steering system are further configured to distinguish between the control commands and signals generated by manual operation of a steering input of the vehicle using different interfaces for receiving the control commands and the signals (para [0017] line 3-7: “Referring now to FIG. 1, there is shown an example of a vehicle Ve to which the control system according to the preferred embodiment is applied. An operating mode of the vehicle Ve may be shifted between manual mode in which the vehicle Ve is operated manually by a driver and autonomous mode in which the vehicle Ve is operated autonomously.”, para [0023] line 1-5 : “In order to integrally control the prime mover 3, the transmission 4, the brake device 6 and the steering device 7, the vehicle Ve is further provided with a controller (referred to as “ECU” in FIG. 1) 8 as an electronic control unit composed mainly of a microcomputer.”, para [0033] line 1-3 : “The controller 9 includes a position recognizer, an external condition recognizer, a running condition recognizer, a travel plan creator, and a travel controller.”, para [0042] line 1-5 : “For example, the operating mode of the vehicle Ve is switched automatically from the autonomous mode to the manual mode when the driver operates an accelerator pedal, a brake pedal or a steering wheel during propulsion under the autonomous mode.”, para [0041] line 1-6 : “The travel controller is configured to operate the vehicle Ve autonomously in line with the travel plan created by the travel plan creator. To this end, specifically, the travel controller transmits command signals to the throttle actuator, the brake actuator, the steering actuator and so on in accordance with the travel plan.”, para [0043] line 1-5 : “Specifically, the autonomous mode can be selected from a full autonomous mode in which the vehicle is operated fully autonomously, and a partial autonomous mode in which only a predetermined operation device(s) is/are operated autonomously.”, Fig. 1, Fig. 1 shows ECU 8 (controller 8) and sensors 9 where it is determined by the examiner that controller 9 as cited in the prior art is in actuality controller 8 of the prior art according to other references of controller 8 and Fig. 1. The steering wheel is the interface for the determination of manual controller and the ECU generating steering commands requires a second interface other than the steering wheel in order to control steering of the vehicle).

Allowable Subject Matter

Claims 5, 7, 11, 13-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668